Title: To James Madison from Samuel Smith, [ca. 4 February] 1811
From: Smith, Samuel
To: Madison, James


Sir,[ca. 4 February 1811]
I have the honor to send you herewith information recieved by the Schooner mentioned in Mr. Russell’s letter—which will Shew that Mr. R. has been misinformed. I have the honor to be your Obedt. servt.
S. Smith
 
[Enclosure]
Balte. 4th. Feby. 1811.
The Supercargo of the Schooner Friendship, Captn. Snow of Baltimore, writes his owners under date of the 13th. Decemr. of his arrival at Bordeaux on the  and that the vessel was obliged to perform quarantine. In a postscript to this letter of the 14th. he states, that he had received an order to land his Cargo on the first fair day and deposit it in the public stores—at this he felt much alarmed, apprehensive it amounted to a seizure, but adds, that on enquiry his fears abated as he was informed it was the customary mode and practised in all cases—he says nothing about the vessel’s being sequestered as reported. The friendship sailed from this port on the 15th. Octr. & left the Capes on the 17th. She had cleared out for Gottenburgh (to elude detention from British Cruisers) but was bound to port in France in the Bay of Biscay—her cargo was principally Coffee & a little logwood—she had no licence. Her papers were sent on to Paris, his expectations of a favorable result were sanguine.
